Citation Nr: 1733536	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied service connection claim for left wrist disability.  

2.  Whether new and material evidence has been received to reopen the previously denied service connection claim for right wrist disability.  

3.  Whether new and material evidence has been received to reopen the previously denied service connection claim for residuals of heat stroke.

4.  Whether new and material evidence has been received to reopen the previously denied service connection claim for chronic periodontitis.

5.  Whether new and material evidence has been received to reopen the previously denied service connection claim for peritonitis due to food poisoning.

6.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently evaluated as 10 percent disabling. 

7.  Entitlement to an increased rating for right shoulder derangement, evaluated as 0 percent disabling until July 31, 2013 and as 10 percent disabling since then.  

8.  Entitlement to an increased rating for right knee disability, evaluated as 0 percent disabling until July 31, 2013 and as 10 percent disabling since then.  

9.  Entitlement to an increased rating for left knee disability, evaluated as 0 percent disabling until July 31, 2013 and as 10 percent disabling since then.  

10. Entitlement to an increased rating for gastroesophageal reflux disease (GERD) to include hiatal hernia, currently evaluated as 10 percent disabling. 

11. Entitlement to a compensable rating for herpes simplex.

12. Entitlement to a compensable rating for sinusitis, ethmoid, chronic.

13. Entitlement to a compensable rating for bilateral hearing loss disability.  

14. Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel




INTRODUCTION

The Veteran served on multiple periods of active duty between July 1965 and February 2003.  He also served in the Massachusetts National Guard during this period.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which is the Agency of Original Jurisdiction (AOJ) in this matter.   

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since issuance of a Supplemental Statement of the Case (SSOC) dated in May 2016.

In September 2008, the Veteran's spouse asserted that scar tissue on the right shoulder caused severe disability.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues regarding service connection for wrist disability and for residuals of heat stroke, along with the increased rating claims for GI, skin, and sinus disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed October 1984 rating decision, the AOJ denied a service connection claim for left wrist disability.  

2.  Evidence received since the October 1984 rating decision relates to unestablished facts necessary to substantiate the service connection claim for left wrist disability.     

3.  In an unappealed October 1985 decision, the Board denied a service connection claim for right wrist disability.  

4.  Evidence received since the October 1985 Board decision relates to unestablished facts necessary to substantiate the service connection claim for right wrist disability.     

5.  In an unappealed May 2004 rating decision, the AOJ denied service connection claims for peritonitis due to food poisoning, residuals of heat stroke, and chronic periodontitis.

6.  New and material evidence has not been received to reopen the service connection claim for peritonitis due to food poisoning.  

7.  Evidence received since the May 2004 rating decision relates to unestablished facts necessary to substantiate the service connection claims for chronic periodontitis and residuals of heat stroke.

8.  Chronic periodontitis as likely as not relates to herbicide exposure in the Republic of Vietnam.  

9.  Throughout the appeal period (i.e., since December 15, 2005), the Veteran's lower back disability has involved arthritic changes causing noncompensable limitation of motion without evidence of ankylosis, neurologic abnormalities, or severe muscle spasm and/or guarding.   

10.  Prior to July 31, 2013, the Veteran as likely as not had arthritic changes in this right shoulder that caused noncompensable limitation of motion.  

11.  Since July 31, 2013, right shoulder disability has caused functional loss involving right arm motion limited to shoulder level.   

12.  Throughout the appeal period, the Veteran's left knee disability has caused noncompensable limitation of motion due to arthritic changes. 

13.  Throughout the appeal period, the Veteran's right knee disability has caused noncompensable limitation of motion due to arthritic changes.   
 
14.  Throughout the appeal period, the Veteran's bilateral hearing loss disability has caused level I hearing acuity in the right ear and level II hearing acuity in the left ear.

15.  Throughout the appeal period, tinnitus has been assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The October 1984 rating decision denying service connection for left wrist disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left wrist disability.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2016).

3.  The October 1985 Board decision denying service connection for right wrist disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for right wrist disability.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2016).

5.  The May 2004 rating decision denying service connection for peritonitis due to food poisoning, residuals of heat stroke, and chronic periodontitis is final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2016). 

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for peritonitis due to food poisoning.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  New and material evidence has been received to reopen the claims of entitlement to service connection for residuals of heat stroke and for chronic periodontitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

8.  Chronic periodontitis was incurred during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).   

9.  The criteria for a disability rating in excess of 10 percent, for service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5242-43 (2016).

10.  From December 15, 2005 to July 31, 2013, the criteria for a disability rating of 10 percent, for service-connected right shoulder disability, have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2016).

11.  From July 31, 2013, the criteria for a disability rating of 20 percent, for service-connected right shoulder disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2016).

12.  Since December 15, 2005, the criteria for a disability rating of 10 percent, for service-connected left knee disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5010, 5260-61 (2016).

13.  Since December 15, 2005, the criteria for a disability rating of 10 percent, for service-connected right knee disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5010, 5260-61 (2016).

14.  The criteria for a compensable disability rating for service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.86, Diagnostic Code 6100 (2016).

15.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for service-connected tinnitus.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged error with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.  The reports of the examinations include sufficient evidence to accurately adjudicate the claims decided here.    

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.


II.  The Merits of the Claims to Reopen Service Connection

The Veteran contends that he incurred during active service a bilateral wrist disability, residuals of heat stroke, peritonitis from food poisoning, and periodontitis.  These claims have been denied in multiple prior rating decisions, to include the September 2007 rating decision on appeal.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

In an October 1984 rating decision, with notice provided the next month, the AOJ denied an original service connection claim for left wrist disability.  In an October 1985 decision, with notice provided the same month, the Board denied an original service connection claim for right wrist disability.  In a May 2004 rating decision, with notification provided the same month, the AOJ denied original claims to service connection for peritonitis, periodontitis, and residuals of heat stroke.  Each of these decisions became final because the Veteran did not appeal the decisions.  38 U.S.C.A. §§ 7104, 7105.  In each final decision, VA considered STRs, VA and private treatment records and reports, and lay evidence from the Veteran.  Based on this evidence, the claims were denied.      

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In December 2006, the Veteran again asserted service connection for several disorders to include a bilateral wrist disability, residuals of heat stroke, peritonitis from food poisoning, and periodontitis.  Additional evidence has been submitted into the record since the three final decisions at issue here, dated in October 1984, October 1985, and May 2004.  The additional evidence consists of private and VA treatment records, VA compensation examination reports addressing wrist disability and residuals of heat stroke, additional lay assertions from the Veteran, and lay assertions from the Veteran's spouse, a registered nurse.  This evidence is of course new evidence.  Further, certain of the evidence is material evidence.  The Veteran's spouse asserted in September 2008 that the Veteran had degenerative arthritis in each of his wrists; the Veteran newly asserts that skin cancer is a residual of his heat stroke in service; and he generally asserts that his disabilities, to include periodontitis, are due to exposure to Agent Orange while serving in Vietnam.  See 38 C.F.R. § 3.309(e).  This evidence is material inasmuch as it, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims regarding wrist disability, residuals of heat stroke, and periodontitis.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Accordingly, the claims for service connection for wrist disability, residuals of heat stroke, and periodontitis are reopened.  The reopened service connection claim for periodontitis will be decided below.  The reopened service connection claims for wrist disability and residuals of heat stroke will be addressed further in the remand section below.    

With regard to the service connection claim for peritonitis due to food poisoning, the record does not contain new and material evidence.  Evidence received in the record since May 2004 is cumulative with the evidence included in the record in May 2004.  The Veteran claims that he experienced food poisoning during service, which lay evidence and STRs corroborate.  However, as was the case in May 2004, the record continues to lack evidence showing a current residual of the reported in-service food poisoning.  In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the claim to reopen service connection for peritonitis due to food poisoning cannot be granted.  

III.  Service Connection for Periodontitis 

The Veteran asserts that his exposure to herbicides while serving in Vietnam caused several disabilities to include periodontitis.  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  In such circumstances, service connection may be granted on a presumptive basis for any disease listed in 38 C.F.R. § 3.309(e).  The record documents that the Veteran served in Vietnam in the late 1960s.  Periodontitis is not among the disorders listed under 38 C.F.R. § 3.309(e), however.  Nevertheless, the Board will consider the direct service connection theory of entitlement for the Veteran's claim.  38 C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, a direct service connection finding is warranted under 38 C.F.R. § 3.303 for periodontitis.  First, VA medical evidence documents that the Veteran has periodontitis.  A March 2004 VA compensation examination report notes "[c]learly documented progressive periodontal disease[.]"  Second, as noted in the March 2004 report, the STRs document dental problems during service to include gum decay and multiple tooth extractions.  Third, in the only medical opinion of record addressing this claim, the March 2004 VA examiner indicated that it was as likely as not likely that dental problems related to service.  Specifically, the examiner stated that herbicide exposure in Vietnam "may or may not have affected his periodontia."  

The March 2004 examiner indicated a review of the claims file, an examination of the Veteran, and an interview of the Veteran.  Further, the examiner detailed the Veteran's dental history, to include the documented problems he experienced during service.  As the report and opinion are based on the evidence of record and are explained, the report and opinion are of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Based on the foregoing, the Board cannot find that a preponderance of the evidence is against the claim to service connection.  Accordingly, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant service connection for periodontitis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

IV.  The Claims for Increased Ratings

The Veteran asserts entitlement to higher disability ratings for back, shoulder, and knee disability, and for hearing loss and tinnitus.  In the September 2007 rating decision on appeal, the AOJ denied the claims, finding that 10 percent ratings continued to be warranted for back disability and tinnitus while noncompensable ratings continued to be warranted for shoulder and knee disability and hearing loss disability.  During the appeal period, in a May 2016 rating decision, the AOJ increased to 10 percent the ratings for right shoulder, right knee, and left knee disabilities.  The AOJ assigned an effective date of July 31, 2013.  The Veteran continues to seek higher ratings during the appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993).  In the decision below, the Board will consider whether higher ratings have been warranted at any time from December 15, 2005, one year prior to the date the AOJ reports receiving the claims for increased ratings at issue here.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The relevant evidence of record consists of VA and private treatment records, the Veteran's lay assertions, assertions form his spouse, and medical findings noted in July and August 2013 VA compensation examination reports.  In these reports, the examiners detail the Veteran's medical history, note the Veteran's complaints, and detail his current orthopedic and audiological status.  Further, each examiner indicated a review of the claims file, and indicated an examination and interview of the Veteran.  The findings in the reports are of probative value because the examiners demonstrated a familiarity with the Veteran's case and explained their findings.  See Bloom, supra.  

The Board will address the increased rating claims separately below.

A.	Lumbar Spine Disability 

Lumbar spine disability has been rated as 10 percent disabling since February 2003.  The disorder has been rated under DC 5237-5003 of 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.20.  Hyphenated DCs are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).

Thoracolumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-43.  When rating under the former formula, VA is directed to evaluate orthopedic disability separately with any associated objective neurologic abnormalities under an appropriate diagnostic code, and then combine the separate ratings under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).  A rating under the latter formula is warranted where incapacitating episodes are present due to intervertebral disc syndrome (IVDS).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  VA should then select whichever formula results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings of 10, 20, 40, 50, 60, and 100 percent are authorized for thoracolumbar disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  As the Veteran has been rated as 10 percent disabled during the appeal period, the Board will limit its analysis to whether a higher rating has been warranted.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less.  And 40, 50, and 100 percent ratings are warranted for disorders manifested by ankylosis.  Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability ratings of 10, 20, 40, and 60 percent are authorized for incapacitating episodes due to IVDS.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Diagnostic Codes 5003 and 5010 of 38 C.F.R. § 4.71a are also relevant here inasmuch as the medical evidence establishes that the Veteran has arthritic changes in his lumbar spine.  Traumatic arthritis is addressed under DC 5010 and is rated under DC 5003 on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but the limitation is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  Inasmuch as the back disability at issue here is compensably rated throughout the appeal period, DCs 5003 and 5010 cannot lead to a higher rating in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).     

The relevant evidence consists of VA and private treatment records, lay assertions from the Veteran, and the July 2013 VA report.  This evidence demonstrates that the Veteran does not have ankylosis in his spine, has not had incapacitating episodes, has had a combined pain-free range of motion in excess of 120 degrees, has had pain-free forward flexion of the thoracolumbar spine beyond 60 degrees, and has not had severe muscle spasm or guarding.      

The July 2013 VA examiner noted VA x-ray evidence indicating arthritis in the lumbar spine.  The examiner found pain-free forward flexion of 90 degrees and extension of 30 degrees, 30 degrees lateral flexion bilaterally, and 30 degrees lateral rotation bilaterally.  The examiner found no additional limitation of motion following repetitive use testing.  But the examiner noted the Veteran's complaints following repetitive testing of excess fatigability and pain.  The examiner noted localized tenderness in the lumbar area, but found no spasm, guarding, or muscle atrophy, with findings of full and normal muscle strength (5/5) in the lower extremities and hips.  Lower extremity sensory and reflex (2+) examination was also normal.  The examiner noted negative straight leg raising tests bilaterally, and noted no evidence of radicular pain.  Nevertheless, the examiner did find the Veteran with IVDS, but without any incapacitating episodes over the previous 12 months.  

The Board has also reviewed the private and VA treatment records in the claims file.  None of this evidence documents the presence of ankylosis in the thoracolumbar spine, forward flexion limited to 60 degrees or less, combined range of motion limited to 120 degrees or less, severe spasm or guarding, incapacitating episodes from IVDS, or neurological disability in the legs due to back disability.  Indeed, a September 2011 MRI report, which noted a history of back pain and leg numbness, indicates no evidence of impingement and "[m]ild signal abnormality of superior endplate of S1."  

As such, the evidence dated during the appeal period indicates that a rating in excess of 10 percent has been unwarranted under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.      

B.	Right Shoulder Disability 

Right shoulder disability has been service connected since September 1993.  From February 2003 to July 30, 2013, the disorder had been rated as 0 percent disabling.  Thereafter, a 10 percent rating has been assigned.  

Disabilities of the shoulder are rated under DC 5200 through DC 5203 of 38 C.F.R. § 4.71a.  Under DC 5200 ankylosis is rated.  Under DCs 5202 and 5203, nonunion, malunion, or dislocation involving the humerus and clavicle or scapula are addressed.  As the evidence does not indicate ankylosis, nonunion, malunion, or dislocation, these DCs will not be addressed further.  

The AOJ has rated the Veteran's shoulder disability under DC 5201-5003 of 38 C.F.R. § 4.71a.  Under DC 5201, limitation of motion of the arm/shoulder is rated.  Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) of the arm, 0 to 180 degrees of shoulder abduction using the arm, and 90 degrees internal and external rotation of the shoulder and arm.  38 C.F.R. 
§ 4.71a, Plate I.  A 20 percent rating is assigned for arm motion limited to shoulder level on the major or minor side.  A 30 percent rating is assigned for arm motion limited to midway between side and shoulder level on the major side.  A 40 percent rating is assigned for arm motion limited to 25 degrees from the side on the major side.  The July 2013 VA examiner noted the Veteran's right arm as his major extremity.    

In this matter, the relevant evidence consists of private and VA treatment records, lay assertions from the Veteran and his spouse, and the July 2013 VA report.  This evidence indicates that higher ratings have been warranted during the appeal period.  

In September 2008, the Veteran asserted that his "right shoulder hurts constantly.  It's a dull ache that intensifies with bad weather, exercise, and even during sleep.  If I try to reach to mid level or shoulder level I have pain I cannot reach up my back without extreme pain.  I would gauge the pain as moderate to severe and especially debilitating since it is my dominant arm."  In September 2008, the Veteran's spouse stated that the Veteran was "unable to move his right arm without assistance behind his back more than approximately 10 to 15 degrees.  This condition results in daily moderate to severe pain and discomfort.  His range of motion in his right shoulder is extremely limited."  

The July 2013 examiner noted the Veteran's history of right rotator cuff tear in service in the early 1990s.  The examiner found reduced range of motion with pain-free flexion to 120 degrees and abduction to 110 degrees.  The examiner found no reduction in range of motion following repetitive use testing, but noted the Veteran's complaints of weakness, pain, and fatigability following repetitive use testing.  The examiner noted arthritis in the shoulder, but found no evidence of ankylosis.  The examiner found no guarding on movement, but noted localized tenderness in the right shoulder area.  The examiner noted diminished muscle strength in the right shoulder area of 4/5.  The examiner also noted positive findings while conducting range of motion testing such as the Hawkins' impingement test, the empty-can test, the external rotation/infraspinatus strength test, the crank apprehension and relocation test, and the lift-off subscapularis test.  These tests indicate collectively that the Veteran experiences significant disability at 90 degrees flexion and abduction (i.e., at shoulder level).  See 38 C.F.R. § 4.71a, Plate I.   

Lastly, private and VA treatment records do not provide detailed assessment of the right shoulder disability other than to note complaints of shoulder pain generally.  Significantly, in a June 2009 private treatment record discussing shoulder pain generally, the treating physician notes arthrosis and arthropathy.  

Based upon the foregoing evidence, higher ratings have been warranted during the appeal period.  

With regard to the period between December 15, 2005 and July 31, 2013, when the 10 percent rating went into effect, a 10 percent rating was warranted for the Veteran's painful motion.  Although there is no evidence of record indicating that he had compensable limitation of motion during this period under DC 5201, the lay evidence and private treatment records clearly indicate painful motion years prior to July 31, 2013.  Further, the evidence is in equipoise regarding whether the Veteran had right shoulder arthritis during this period.  The record does not contain clear evidence of an arthritis diagnosis during this time period.  Nevertheless, in noting arthrosis and arthropathy within the context of discussing shoulder disability, the private medical evidence indicates that the Veteran had arthritic changes well before July 31, 2013.  See 38 C.F.R. § 4.71a, DC 5003.  

Under 38 C.F.R. § 3.344, VA is guided to produce the greatest degree of stability of disability evaluations based on the entire record of examination and the medical-industrial history.  Based on such guidance, the Board finds it unlikely that the painful movement and arthritis noted in the July 31, 2013 examination had its onset on that day.  Rather, in light of the entire record, it is as likely as not that the severity of the Veteran's problems preexisted the examination, and date to his claim for increased rating.  See 38 C.F.R. § 4.71a, DC 5003.  This inference is strengthened by the lay and medical evidence noted above.  Further, the exception noted under 38 C.F.R. § 3.400(o)(2), which allows VA to assign an effective date for increased rating up to one year prior to the date of claim where medical evidence indicates an increase in disability during that time period, should be utilized here in assigning the effective date for the increase.      

With regard to the period from July 31, 2013, a 20 percent rating has been warranted.  This is based on the findings noted in the VA report of that date.  In assessing forward flexion and abduction in the right arm, the examiner indicated pain-free movement of the right arm beyond shoulder level (to 120 and 110 degrees respectively).  However, the additional testing, particularly with regard to internal and external rotation, indicate significant disability from painful movement beyond 90 degrees, or beyond shoulder level.  See Deluca, supra.  As such, a 20 percent rating has been warranted since July 31, 2013.  The next-highest rating of 30 percent under DC 5201 would be unwarranted because none of the testing indicated right arm motion limited to midway between the side and shoulder level.  See 38 C.F.R. § 4.71a, DC 5201.  

In sum, a 10 percent rating has been warranted for right shoulder disability from December 15, 2005 to July 31, 2013, and a 20 percent rating has been warranted since then.  

C.	Knee Disability  

Similarly, an increased rating has been warranted during the appeal period for right and left knee disability.  The bilateral knee disability has been service connected since February 2003, and had been rated as 0 percent disabling until separate 10 percent ratings went into effect on July 31, 2013.  
  
Knee disabilities are rated under DC 5256 through DC 5263 of 38 C.F.R. § 4.71a.  The evidence indicates arthritic changes in the knees and consequent painful limitation of motion.  As such, the AOJ has rated the Veteran's bilateral knee disability under the hyphenated DC 5260-5003.  Limitation of motion of the knee is rated under DCs 5260 and 5261.  These DCs address limitation of flexion and extension, respectively.  Under DC 5260, the next-highest rating of 20 percent is warranted for flexion limited to 30 degrees while, under DC 5261, the next-highest rating of 20 percent is warranted for extension limited to 15 degrees.  See 38 C.F.R. § 4.71a.   

In this matter, the relevant evidence consists of private and VA treatment records, lay assertions from the Veteran and his spouse, and the July 2013 VA report.  This evidence indicates that higher ratings have been warranted during the appeal period.  

July 2003 and April 2004 VA examination reports state that the Veteran had arthritis (degenerative joint disease) in his knees.  In February 2008, the Veteran indicated that, "[c]urrently I have a torn meniscus in my right knee and a possible torn meniscus in my left knee."  In September 2008, the Veteran indicated that "[m]y knees hurt constantly.  I cannot rise from a sitting position without a painful snap in one or both knees because of the stiffening of the joint.  If I fly in an airplane the pain is worse.  I cannot drive a car because car seats are too low and the pain is too severe.  I cannot sit in a low or cramped chair for any period of time without excruciating pain in both knees.  In fact I couldn't even kneel down at the altar when I was married.  Occasionally my knees want to give out on me especially when I'm descending stairs.  It's a terribly painful feeling of dislocation and I can sense it immediately."  In September 2008, the Veteran's spouse described "severe" knee pain.  She stated that, "I have not only observed his inability to change positions quickly such as raising up from a chair but have heard the popping sound made by my husband's knees whenever he changes position.  This severe pain and discomfort is constant and has caused him to make several accommodations in his activities of daily living to be able to function."  

The July 2013 VA examiner noted a 1998 diagnosis of bilateral knee arthritis, and then noted the Veteran's report of being diagnosed with knee arthritis in 2002.  In the right knee, the examiner noted pain-free 140 degrees flexion and 0 degrees extension.  In the left knee, the examiner noted pain-free 130 degrees flexion and 0 degrees extension.  The examiner found no additional limitation of motion following repetitive use testing.  The examiner noted no joint tenderness to palpation, and found no evidence of atrophy with full and normal muscle strength of 5/5.  On stability testing, the examiner found no evidence of instability, and found no evidence of patellar subluxation or dislocation, or of a history of such problems.  The examiner contradicted the Veteran's February 2008 statement regarding meniscal tears, finding no evidence of meniscus disorder, and indicating that the Veteran had not undergone surgery for either knee.  Nevertheless, the examiner noted the Veteran's complaints of excess fatigability, painful motion, and "[i]nterference with sitting, standing, and weight-bearing."    

Based upon the foregoing evidence, an increased rating is warranted for a portion of the appeal period.  With regard to the period between December 15, 2005 and July 31, 2013, when the 10 percent rating went into effect, separate 10 percent ratings were warranted for painful motion from arthritic changes in the knees.  The evidence clearly indicates that the Veteran had bilateral knee arthritis during this period, and indicates that he experienced painful motion during this period.  As such, the 10 percent rating assigned by the AOJ effective July 31, 2013 should instead apply from December 15, 2005.  See 38 C.F.R. § 4.71a, DC 5003.  Again, under 38 C.F.R. § 3.344, VA is guided to produce the greatest degree of stability of disability evaluations based on the entire record of examination and the medical-industrial history.  

A rating in excess of 10 percent has been unwarranted during the appeal period, however.  The evidence has not indicated flexion limited to 30 degrees or more or extension limited to 15 degrees or less.  See 38 C.F.R. § 4.71a, DCs 5260-61; see also Deluca, supra.  Further, the evidence indicates no ankylosis, lateral instability, subluxation, effusion, meniscus disability, dislocated cartilage, or tibia/fibula impairment.  As such, a higher or separate rating has not been warranted under the other DCs addressing knee disability - DCs 5256, 5257, 5258, 5262, or 5263.  See 38 C.F.R. § 4.71a.  

In sum, separate 10 percent ratings have been warranted for bilateral knee disability from December 15, 2005.  

In assessing the back, shoulder, and knee disability here, the Board has considered the lay assertions from the Veteran indicating painful motion.  He is competent to offer testimony regarding observable symptomatology, such as painful and limited motion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board has also considered favorably the statements from his spouse, who is a registered nurse and who also describes the Veteran's painful motion.  However, with regard to the actual degree of the Veteran's impairment, the VA medical evidence is more credible because it is based on actual range of motion testing in an examination setting.  This medical evidence preponderates against the notion that the Veteran's limited motion warrants higher ratings than those assigned here.  As this evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the Veteran's lay assertions are medically insignificant when compared with the far more probative objective record.  Thus, in weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the Veteran's claims for higher ratings for back, shoulder, and knee disabilities.  



D.	Hearing Loss Disability 

Bilateral hearing loss disability has been rated as 0 percent disabling since February 2003.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In this matter, the relevant evidence consists of VA and private treatment records and an August 2013 VA audiology examination report.  This evidence indicates noncompensable hearing loss during the appeal period.  



The August 2013 VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
20
10
50
75
39
LEFT
20
25
65
85
49

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 94 percent in the right ear and 88 percent in the left ear.  

Applying the results to the Table VI chart results in level I hearing in the right ear, and level II hearing in the left ear.  Applying these results to the Table VII chart results in a noncompensable evaluation.  In short, these results do not exceed the criteria for a 0 percent evaluation.  

Considering the examination results noted above, an initial schedular rating in excess of 0 percent is not warranted under the provisions of 38 C.F.R. § 4.85, Table VII, for the entire appeal period.  See Lendenmann, supra.  

Lastly, the Board considered remanding the claim for more recent audiological testing.  However, neither lay nor medical evidence indicates a worsening of the disorder since August 2013.  Rather, the private and VA treatment records dated during the appeal period do not contain information with regard to hearing loss disability under 38 C.F.R. § 4.85.    

Regarding functional impact, the August 2013 examiner reported the Veteran's complaint that hearing loss caused "[d]ifficulty hearing in the presence of background noise."  See Martinak, supra.  Thus, the evidence indicates that service-connected hearing loss affects the Veteran in certain settings.  However, no evidence of record indicates that his noncompensable hearing loss reduces his earnings capacity.  See Vazques-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Thun v. Shinseki, 573 1366 (Fed. Cir. 2009).  In this matter, a referral for extraschedular consideration is not warranted because the issue is not reasonably raised by the record.  The Veteran has not asserted entitlement to an extraschedular rating, and the evidence does not indicate anything extraordinary about his hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in different contexts, to include in an everyday work environment and in work settings in the presence of environmental noise, as these are precisely the effects that VA's audiometric test are designed to measure).  

E.	Tinnitus 

Since February 2003, the Veteran has been rated as 10 percent disabled due to tinnitus.   

The RO rated the Veteran's tinnitus under DC 6260 of 38 C.F.R. § 4.87.  This DC provides a maximum rating of 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that earlier versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral. 






The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for the disorder.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus (or a separate evaluation for each ear), the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The application to reopen the claim of service connection for right wrist disability is granted.

The application to reopen the claim of service connection for left wrist disability is granted.

The application to reopen the claim of service connection for residuals of heat stroke is granted.

The application to reopen the claim of service connection for periodontitis is granted.

The application to reopen the claim of service connection for peritonitis due to food poisoning is denied.  

Entitlement to service connection for periodontitis is granted.  

Entitlement to an increased rating for degenerative joint disease of the lumbar spine is denied.  

From December 15, 2005 to July 31, 2013, entitlement to a 10 percent disability rating is granted for right shoulder derangement, subject to laws and regulations governing the payment of monetary awards.    

From July 31, 2013, entitlement to a 20 percent disability rating is granted for right shoulder derangement, subject to laws and regulations governing the payment of monetary awards.    

From December 15, 2005, entitlement to a 10 percent disability rating is granted for left knee arthritis, subject to laws and regulations governing the payment of monetary awards.    

From July 31, 2013, entitlement to a rating in excess of 10 percent is denied for left knee arthritis.  

From December 15, 2005, entitlement to a 10 percent disability rating is granted for right knee arthritis, subject to laws and regulations governing the payment of monetary awards.    

From July 31, 2013, entitlement to a rating in excess of 10 percent is denied for right knee arthritis.  

Entitlement to a compensable rating for bilateral hearing loss disability is denied.  

Entitlement to a rating in excess of 10 percent for tinnitus is denied.


REMAND

A remand is warranted for additional medical inquiry into the reopened service connection claims for bilateral wrist disability and for residuals of heat stroke, and for the increased rating claims for GI, skin, and sinus disability.  

With regard to the service connection claims, the evidence indicates that the Veteran has current wrist disabilities and has had a history of skin cancer.  Further, the evidence indicates that he injured his wrists during service and experienced heat stroke during service.  As such, he should be provided with VA examination and opinions regarding whether wrist disability was incurred during service, and regarding whether skin cancer is a residual of the in-service heat stroke.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran underwent VA examination into these issues in July 2013 but the reports do not contain medical opinions.  

With regard to the increased rating claims for GI, skin, and sinus disabilities, the Veteran has not undergone medical examination during the appeal period (i.e., since December 2005).  In lay assertions dated in July and September 2008, May 2009, and August 2011, he indicated that the disorders had worsened.  New examinations should therefore be provided.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the disability had increased in severity).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In particular, include in the record any outstanding VA treatment records.

2.  Schedule the Veteran for a VA compensation examination to determine the nature and etiology of wrist disability and skin cancer.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  What wrist and skin cancer disabilities has the Veteran been diagnosed with since December 2005?

In answering this question, please address the medical and lay evidence indicating arthritic changes in both wrists, and indicating the diagnosis of skin cancer.    

(b)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any wrist or skin cancer disorder diagnosed during the appeal period (i.e., since December 2005) is related to an in-service injury?

In answering this question, please address the Veteran's lay assertions regarding wrist injury and heat stroke during service, and the STRs that tend to corroborate his assertions.  

Any opinion or conclusion reached should be fully explained.

3.  Schedule a VA examination to determine the current severity of the service-connected GI, skin, and sinus disabilities.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the May 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


